Title: Enclosure VII: Hugh Purdie to John Browne Cutting, [16 September 1790]
From: Purdie, Hugh
To: Cutting, John Brown


Enclosure VII Hugh Purdie to John Browne Cutting

Sir
[Crescent, 16 Sep. 1790]

These lines will inform you that at four o’clock on the 15th. September 1790 I was released from my irons and brought to the quarter deck, where by the advice of some who were my friends, I plead hard for a Court Martial where evidence might be taken on both sides. Contrary to their expectation it was denied me: and the Captain ordered me one dozen lashes with a rogues cat o’ nine tails, with a threat to the boatswain’s mate, that if he did not do his duty well, he should take my place. The bare idea of the cause for which I have been punished, I am fully sensible must strike deep into the hearts of Americans, who cannot but honor the glorious name which occasioned the quarrel between the Gunner of the Ship and myself. For my part I ever thought it beneath the character of a Washington to mention his name in such company. But to hear it spoken of with derision, demanded as I thought an answer, which was no other than that if he the Gunner was in London, we should be more perhaps on an equality. This word has occasioned the punishment I am so fully sensible of as scarcely to be able to pen this letter. If you can do any thing for my redress in England, I doubt not your endeavors. Mr. Gist, merchant in London, may perhaps befriend me on the occasion, together with Mr. Longman my late fathers correspondent. With sincere wishes for your health and expectation of shortly hearing from you, I remain your obliged and very humble servant.

Hugh Purdie

P.S. This will be perhaps the last; if so, conclude, what I cannot but expect will be the case, a villanous scheme for my life.

